DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims 1, 9-11, 15-16, 18, 31, 42, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub. No. 2017/0049417), hereinafter “Liu,” in further view of Cho et al. (U.S. Pub. No. 2018/0055478), hereinafter “Cho.”

Regarding claim 1, Liu discloses a transrectal diagnostic device (“a TRUS-integrated FD-DOI (TRUS/FD-DOI) cap” [0011]): 
an elongate sensor carrier (probe body, #24, Fig. 1) having at least one ultrasound transducer (ultrasound transducer, #22, Fig. 1) located adjacent an ultrasound transducer window (ultrasound transducer window, #18, Fig. 1) proximate a distal end of the elongate sensor carrier (ultrasound transducer window, #18, is proximate to the distal end of anomaly detection system, #5, Fig. 1); 
optical fibers (“Each light emitter 14 and light detector 16 is coupled to testing equipment by thin optical fibers” [0037], Figs. 1 and 2) terminating at distal ends thereof at multiple points around the ultrasound transducer window (light emitters, #14, and light detectors, #16, terminate around ultrasound transducer window, #18, Fig. 1); the optical fibers optical connector terminating at proximal ends thereof at an optical connector (“Each light emitter 14 and light detector 16 is coupled to testing equipment by thin optical fibers” [0037], Figure 2 shows that the light emitters and detectors are coupled to optical switches, #42, and a source/detector, #40, Fig. 2).
However, Liu may not explicitly disclose a probe carrier to which said elongate sensor carrier is rotatably connected; 
the probe carrier and sensor carrier each having a respective part of an indicator that indicate a rotational position of the sensor carrier relative to the probe carrier.

the probe carrier and sensor carrier each having a respective part of an indicator that indicate a rotational position of the sensor carrier relative to the probe carrier (“Scales 631 may be disposed on a surface of the rotation controlling part 630” Cho, [0146], Fig. 12; Figure 12 shows a triangular pointer disposed on a surface of third operation handpiece, #620, Cho, Fig. 12).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of providing for rotation of an intracavitary diagnostic device with Cho’s teaching of providing indication of the degree of relative rotation between portions of the intracavitary diagnostic device as Cho explictly states that the scale “allow[s] the operator to more precisely recognize a degree of rotation of the cartridge” (Cho, [0146]).

Regarding claim 9, Liu discloses an optical tomography control and interface processor (processor, #50, Fig. 2) that contains light sources and light detectors connected to the optical connector (source/detector, #40, is coupled to the optical switches, #42 and #44, that are coupled to light emitters, #14, and light detectors, #16, Fig. 2) that controls light detected and output by the optical fibers (“The oximeter is coupled to the probe and provides light to and receives detected scattered light from the probe. The oximeter includes a first optical fiber that provides light to the first light emitter, and a second optical fiber that receives scattered light from the first light detector. The processor is coupled to the oximeter and reconstructs data received from the ultrasound transducer with data from the oximeter to correlate both data sets.” [0016]; “Analysis of the detected light may be performed by the oximeter 40, or by the processor 50. The processor 50 comprises various computer hardware adapted to receive and analyze data, and to carry out the various steps of a HCM 100 (see FIG. 3 and related discussion)” [0041]).

Regarding claim 10, Liu discloses the optical tomography control and interface processor converts output from the optical detectors to data and provides the data to an optical tomography imaging processor (“The oximeter is coupled to the probe and provides light to and receives detected scattered light from the probe. The oximeter includes a first optical fiber that provides light to the first light emitter, and a second optical fiber that receives scattered light from the first light detector. The processor is coupled to the oximeter and reconstructs data received from the ultrasound transducer with data from the oximeter to correlate both data sets.” [0016]; “Analysis of the detected light may be performed by the oximeter 40, or by the processor 50. The processor 50 comprises various computer hardware adapted to receive and analyze data, and to carry out the various steps of a HCM 100 (see FIG. 3 and related discussion)” [0041]; see also DOT Image Reconstruction in paragraphs [0045]-[0054]).

Regarding claim 11, Liu discloses the imaging processor receives ultrasound image data which is combined with optical tomography data to form optical tomography images, the ultrasound image data providing anatomical boundary conditions for optical tomography solutions computed by the optical tomography processor (“using the ultrasound transducer to collect ultrasound data about an anatomical structure of the tissue; emitting light from the first light emitter into the tissue; collecting light scatter data about the tissue with the first light detector; reconstructing the ultrasound data and the light scatter data to correlate the anatomical structure of the tissue with the light scatter data” [0015]; “The processor is coupled to the oximeter and reconstructs data received from the ultrasound transducer with data from the oximeter to correlate both data sets” [0016]; “The method 100 begins at step 102 where ultrasound data regarding a region of interest may be collected and optical properties of various anatomical features are reconstructed using initial guesses for light absorption of anatomical features, such as the rectum wall, surrounding tissue, prostate tissue, and anomalies. For example, an absorption coefficient with a value of μa=0.01 mm−1 is initially assumed to recover the optical properties of the rectum wall, prostate, and surrounding tissue. The reconstructed data from step 102 serves as a starting point upon which subsequent 

Regarding claim 15, Liu may not explictly disclose one of the elongate sensor carrier and the probe carrier has fiducial marks to indicate angular position and the other has a pointer positioned to indicate a selected one of the fiducial marks.
However, in the same field of endeavor of intracavitary diagnostic devices, Cho teaches one of the elongate sensor carrier and the probe carrier has fiducial marks to indicate angular position (“Scales 631 may be disposed on a surface of the rotation controlling part 630” Cho, [0146], Fig. 12) and the other has a pointer positioned to indicate a selected one of the fiducial marks (Figure 12 shows a triangular pointer disposed on a surface of third operation handpiece, #620, Cho, Fig. 12).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of providing for rotation of an intracavitary diagnostic device with Cho’s teaching of providing indication of the degree of relative rotation between portions of the intracavitary diagnostic device as Cho explictly states that the scale “allow[s] the operator to more precisely recognize a degree of rotation of the cartridge” (Cho, [0146]).

Regarding claim 16, Liu may not explicitly disclose one of the elongate sensor carrier and the probe carrier has a motor with a drive that is connected to rotate the elongate sensor carrier and the probe carrier relative to each other.
However, in the same field of endeavor of intracavitary diagnostic devices, Cho teaches one of the elongate sensor carrier and the probe carrier has a motor with a drive that is connected to rotate the elongate sensor carrier and the probe carrier relative to each other (“the second driving device 418 of the second operation handpiece 410 may rotate the third cartridge 510 by a predetermined angle about the longitudinal direction of the second cartridge body 512 as an axis of rotation. For this, the second driving device 418 may include a rotary motor configured to rotate the third cartridge 510.” Cho, [0114]). 



Regarding claim 18, Liu discloses the optical tomography control and interface processor converts output from the optical detectors to data and provides the data to an optical tomography imaging processor (“The oximeter is coupled to the probe and provides light to and receives detected scattered light from the probe. The oximeter includes a first optical fiber that provides light to the first light emitter, and a second optical fiber that receives scattered light from the first light detector. The processor is coupled to the oximeter and reconstructs data received from the ultrasound transducer with data from the oximeter to correlate both data sets.” [0016]; “Analysis of the detected light may be performed by the oximeter 40, or by the processor 50. The processor 50 comprises various computer hardware adapted to receive and analyze data, and to carry out the various steps of a HCM 100 (see FIG. 3 and related discussion)” [0041]; see also DOT Image Reconstruction in paragraphs [0045]-[0054]);
an ultrasound imaging processor receives ultrasound image data which is combined with optical tomography data to form optical tomography images, the ultrasound image data providing anatomical boundary conditions for optical tomography solutions computed by the optical tomography processor (“using the ultrasound transducer to collect ultrasound data about an anatomical structure of the tissue; emitting light from the first light emitter into the tissue; collecting light scatter data about the tissue with the first light detector; reconstructing the ultrasound data and the light scatter data to correlate the anatomical structure of the tissue with the light scatter data” [0015]; “The processor is coupled to the oximeter and reconstructs data received from the ultrasound transducer with data from the oximeter to 
the optical tomography control and interface processor controls the ultrasound imaging processor (“using the ultrasound transducer to collect ultrasound data about an anatomical structure of the tissue; emitting light from the first light emitter into the tissue; collecting light scatter data about the tissue with the first light detector; reconstructing the ultrasound data and the light scatter data to correlate the anatomical structure of the tissue with the light scatter data” [0015]; “The processor is coupled to the oximeter and reconstructs data received from the ultrasound transducer with data from the oximeter to correlate both data sets” [0016]); and
the optical tomography control and interface processor acquire ultrasound and optical tomography illumination data simultaneously (“Simultaneous to the light emission and detection, the ultrasound transducer 22 projects an ultrasound beam 70 towards the prostate 64” [0039]).

Regarding claim 31, Liu discloses a transrectal diagnostic device (“a TRUS-integrated FD-DOI (TRUS/FD-DOI) cap” [0011]): 
an elongate sensor carrier (probe body, #24, Fig. 1) having at least one ultrasound transducer (ultrasound transducer, #22, Fig. 1) located adjacent an ultrasound transducer window (ultrasound transducer window, #18, Fig. 1) proximate a distal end of the elongate sensor carrier (ultrasound transducer window, #18, is proximate to the distal end of anomaly detection system, #5, Fig. 1); 

However, Liu may not explicitly disclose a probe carrier to which said elongate sensor carrier is rotatably connected;
the probe carrier and sensor carrier each having a respective part of an indicator that indicate a rotational position of the sensor carrier relative to the probe carrier.
However, in the same field of endeavor of intracavitary diagnostic devices, Cho teaches a probe carrier to which said elongate sensor carrier is rotatably connected (“a rotation controlling part 630 may be disposed at the other end of the third operation handpiece 620, and the sixth cartridge 610 may be rotated by rotating the rotation controlling part 630 while gripping the third operation handpiece 620” Cho, [0146]); 
the probe carrier and sensor carrier each having a respective part of an indicator that indicate a rotational position of the sensor carrier relative to the probe carrier (“Scales 631 may be disposed on a surface of the rotation controlling part 630” Cho, [0146], Fig. 12; Figure 12 shows a triangular pointer disposed on a surface of third operation handpiece, #620, Cho, Fig. 12).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of providing for rotation of an intracavitary diagnostic device with Cho’s teaching of providing indication of the degree of relative rotation between portions of the intracavitary diagnostic device as Cho explictly states that the scale “allow[s] the operator to more precisely recognize a degree of rotation of the cartridge” (Cho, [0146]).


the optical tomography control and interface processor converts output from the optical detectors to data and provides the data to an optical tomography imaging processor (“The oximeter is coupled to the probe and provides light to and receives detected scattered light from the probe. The oximeter includes a first optical fiber that provides light to the first light emitter, and a second optical fiber that receives scattered light from the first light detector. The processor is coupled to the oximeter and reconstructs data received from the ultrasound transducer with data from the oximeter to correlate both data sets.” [0016]; “Analysis of the detected light may be performed by the oximeter 40, or by the processor 50. The processor 50 comprises various computer hardware adapted to receive and analyze data, and to carry out the various steps of a HCM 100 (see FIG. 3 and related discussion)” [0041]; see also DOT Image Reconstruction in paragraphs [0045]-[0054]), and
the imaging processor receives ultrasound image data which is combined with optical tomography data to form optical tomography images, the ultrasound image data providing anatomical boundary conditions for optical tomography solutions computed by the optical tomography processor (“using the ultrasound transducer to collect ultrasound data about an anatomical structure of the tissue; emitting light from the first light emitter into the tissue; collecting light scatter data about the tissue with 

Regarding claim 47, Liu may not explicitly disclose the probe carrier has a hollow hemi-cylindrical body.
However, in the same field of endeavor of intracavitary diagnostic devices, Cho teaches the probe carrier has a hollow hemi-cylindrical body (Figures 9 and 10 demonstrate that the operation handpiece, #410 and handle part, #412, is a hollow hemi-cylindrical body, Cho, Figs. 9-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of providing for rotation of an intracavitary diagnostic device with Cho’s teaching of providing a hollow handpiece that allows for rotation of an inner body which extends distally from within the interior of the hollow body as Cho explictly states that “The rotation of the cartridge may allow focused ultrasound operation to be performed throughout inner wall of the [body cavity] in short time” (Cho, [0114]). 

s 2, 4, 13, 35, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in further view of Cho as applied to claims 1 or 36 above, and further in view of  Fichtinger et al. (U.S. Pub. No. 2014/0121501), hereinafter “Fichtinger.”

Regarding claim 2, Liu may not explictly disclose the indicator includes an encoder and the respective parts include relatively movable parts of an optical encoder or of a resistance encoder. 
However, in the same field of endeavor of transrectal diagnostic devices, Fichtinger teaches the indicator includes an encoder and the respective parts include relatively movable parts of an optical encoder or of a resistance encoder (“Typically, there are two separate optical encoders to independently track the motion of the TRUS probe in real time: a translation encoder that reads the displacement of the probe along its long axis, and a rotation encoder that reads the rotation of the probe transversely.” Fichtinger, [0081]). 
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in further of Cho’s teaching of providing for rotation of a transrectal diagnostic device with Fichtinger’s teaching of monitoring rotation with an encoder as recording angular position with an encoder is a known technique by which to track the precise angular position of the imaging plane of an US probe thereby allowing image compounding with subsequent images at differing angles with known relative positions to provide a 3D dataset that provides intuitive information to the user. 

Regarding claim 4, Liu may not explictly disclose the indicator includes an encoder and the respective parts include a first element with an array of regularly spaced angle marks and a second element carrying a pointer positioned to point to the angle marks. 
However, in the same field of endeavor of intracavitary diagnostic devices, Cho teaches the respective parts of the indicator include a first element with an array of regularly spaced angle marks (“Scales 631 may be disposed on a surface of the rotation controlling part 630” Cho, [0146], Fig. 12) and 
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of providing for rotation of an intracavitary diagnostic device with Cho’s teaching of providing indication of the degree of relative rotation between portions of the intracavitary diagnostic device as Cho explictly states that the scale “allow[s] the operator to more precisely recognize a degree of rotation of the cartridge” (Cho, [0146]).
However, Liu in further view of Cho may not explictly disclose an encoder.
However, in the same field of endeavor of transrectal diagnostic devices, Fichtinger teaches an encoder (“Typically, there are two separate optical encoders to independently track the motion of the TRUS probe in real time: a translation encoder that reads the displacement of the probe along its long axis, and a rotation encoder that reads the rotation of the probe transversely.” Fichtinger, [0081]). 
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in further of Cho’s teaching of providing for rotation of a transrectal diagnostic device with Fichtinger’s teaching of monitoring rotation with an encoder as recording angular position with an encoder is a known technique by which to track the precise angular position of the imaging plane of an US probe thereby allowing image compounding with subsequent images at differing angles with known relative positions to provide a 3D dataset that provides intuitive information to the user. 

Regarding claim 13, while Liu discloses the at least one ultrasound transducer includes a first ultrasound transducer (ultrasound transducer, #22, Fig. 1), the first being oriented for making a slice in a plane (ultrasound transducer 22 projects an ultrasound beam 70 towards the prostate 64” [0039]; Figure 7 shows the slice acquired with ultrasound beam, #70; Fig. 7), Liu may not explictly disclose a first and second ultrasound transducer, the first being oriented for making a slice in the sagittal plane and the 
However, in the same field of endeavor of transrectal diagnostic devices, Fichtinger teaches a first and second ultrasound transducer, the first being oriented for making a slice in the sagittal plane and the second being oriented for making a slice in the transverse plane where sagittal and transvers are taken with reference to the elongate sensor (“An ultrasound probe may contain two ultrasound transducers in different orientations. For example, a TRUS probe may include a first transducer for a transverse image plane that is orthogonal to the transducer's long axis, and a second transducer for a sagittal image plane that is parallel to the transducer's long axis.” Fichtinger, [0061]).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of a TRUS probe with Fichtinger’s teaching of a TRUS probe with a sagittal and a tranverse oriented transducer as multiple orientation TRUS probe’s are known devices for providing acquisition of 3D datasets of ultrasound data allowing image compounding with subsequent images at differing angles with known relative positions to provide a 3D dataset that provides intuitive information to the user, for example by calibrating the viewing planes using a calibration phantom as described in Liu paragraph [0061].

Regarding claim 35, Liu may not explictly disclose the indicator includes an encoder and the respective parts include relatively movable parts of an optical encoder or of a resistance encoder.
However, in the same field of endeavor of transrectal diagnostic devices, Fichtinger teaches the indicator includes an encoder and the respective parts include relatively movable parts of an optical encoder or of a resistance encoder (“Typically, there are two separate optical encoders to independently track the motion of the TRUS probe in real time: a translation encoder that reads the displacement of the probe along its long axis, and a rotation encoder that reads the rotation of the probe transversely.” Fichtinger, [0081]). 


Regarding claim 46, while Liu may disclose the at least one ultrasound transducer includes a first ultrasound transducer (ultrasound transducer, #22, Fig. 1), the first being oriented for making a slice in a plane (ultrasound transducer 22 projects an ultrasound beam 70 towards the prostate 64” [0039]; Figure 7 shows the slice acquired with ultrasound beam, #70; Fig. 7), Liu may not explictly disclose the at least one ultrasound transducer includes a first and second ultrasound transducer, the first being oriented for making a slice in the sagittal plane and the second being oriented for making a slice in the transverse plane where sagittal and transvers are taken with reference to the elongate sensor.
However, in the same field of endeavor of transrectal diagnostic devices, Fichtinger teaches the at least one ultrasound transducer includes a first and second ultrasound transducer, the first being oriented for making a slice in the sagittal plane and the second being oriented for making a slice in the transverse plane where sagittal and transvers are taken with reference to the elongate sensor (“An ultrasound probe may contain two ultrasound transducers in different orientations. For example, a TRUS probe may include a first transducer for a transverse image plane that is orthogonal to the transducer's long axis, and a second transducer for a sagittal image plane that is parallel to the transducer's long axis.” Fichtinger, [0061]).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of a TRUS probe with Fichtinger’s teaching of a TRUS probe with a sagittal and a tranverse oriented transducer as multiple orientation TRUS probe’s are .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in further view of Cho as applied to claim 1 above, and further in view of Scheyer (U.S. Pub. No. 2006/0167473), hereinafter “Scheyer.”

Regarding claim 5, Liu may not explictly disclose the probe carrier has a first handle that extends radially from a longitudinal axis of the elongate sensor carrier.
However, in the same field of endeavor of transrectal devices, Scheyer teaches a first carrier has a first handle that extends radially from a longitudinal axis of the second carrier (“the annular flange a handle (a grip part) 20 is attached” Scheyer, [0044]; Figure 1 demonstrates that handle, #20, extends radially from a longitudinal axis of the carriers, Scheyer, Fig. 1).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in further view of Cho’s teaching of providing for a transrectal device with two handpieces that are disposed such that they may rotate relative to one another with Scheyer’s teaching of providing a first handle on one of the handpieces as a handle is a known technique to provide for manual application of axial torque to rotate an object about an axis thereby allowing repositioning of a probe to a user’s desired inclination during a procedure.

Regarding claim 6, Liu may not explictly disclose the first handle is curved such that at a base thereof, its radially-outer surface is parallel to a said longitudinal axis and at a point remote from the base, the radially outer surface is within 45 degrees of a line perpendicular to the longitudinal axis. 

Further, it would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in further view of Cho’s teaching of providing for a transrectal device with two handpieces that are disposed such that they may rotate relative to one another with Scheyer’s teaching of providing a first handle on one of the handpieces as a handle is a known technique to provide for manual application of axial torque to rotate an object about an axis thereby allowing repositioning of a probe to a user’s desired inclination during a procedure.

Claims 7 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in further view of Cho, or alternatively, further in view of Scheyer.

Regarding claim 7, Liu may not explictly disclose the optical connector is positioned at the end of a second handle stemming from the elongate sensor carrier.
However, in the same field of endeavor of intracavitary diagnostic devices, Cho teaches the optical connector is positioned at the end of a second handle stemming from the elongate sensor carrier (“The second connecting cable 420 may be for electrically and physically connecting the second operation handpiece 410 to the equipment main body 100. One end of the second connecting cable 420 
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of providing for an intracavitary diagnostic device connected to a processor with Cho’s teaching of providing a connection to a processor via a cable connected to an end of a handle as it is a known technique to provide a connection to a main body from an intracavitary probe to transmit signals from the main body to the probe and vice versa to allow exchange of information and interrogate the body cavity.
Alternatively, in the same field of endeavor of transrectal devices, Scheyer teaches the optical connector is positioned at the end of a second handle stemming from the elongate sensor carrier (“a cable 22 leading in to the hand grip 8… An external light source can also be provided from which light is introduced into the instrument through a light guide cable” Scheyer, [0047]).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of providing for a transrectal device with light emitters with Scheyer’s teaching of providing a connection to a light emitter via a connection on an end of a handle as it is a known technique to provide a connection to an external light source from the transrectal device to allow illumination of the body cavity.

Regarding claim 34, Liu may not explictly disclose at least one of the probe carrier and the sensor carrier has a handle carrying a connector. 

It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of providing for an intracavitary diagnostic device connected to a processor with Cho’s teaching of providing a connection to a processor via a cable connected to an end of a handle as it is a known technique to provide a connection to a main body from an intracavitary probe to transmit signals from the main body to the probe and vice versa to allow exchange of information and interrogate the body cavity.
Alternatively, in the same field of endeavor of transrectal devices, Scheyer teaches at least one of the probe carrier and the sensor carrier has a handle carrying a connector (“a cable 22 leading in to the hand grip 8… An external light source can also be provided from which light is introduced into the instrument through a light guide cable” Scheyer, [0047]).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of providing for a transrectal device with light emitters with Scheyer’s teaching of providing a connection to a light emitter via a connection on an end of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        /MICHAEL J TSAI/Primary Examiner, Art Unit 3785